The State of TexasAppellee/s




                               Fourth Court of Appeals
                                       San Antonio, Texas
                                              February 3, 2014

                                           No. 04-13-00596-CR

                                        Mario Josue QUINTERO,
                                                Appellant

                                                     v.

                                        THE STATE OF TEXAS,
                                              Appellee

                       From the 38th Judicial District Court, Medina County, Texas
                                    Trial Court No. 11-07-10748-CR
                             Honorable Camile G. Dubose, Judge Presiding

                                              O R D E R
         On January 27, 2014, appellant filed a Motion to Abate the Appeal and to Permit the Withdrawal
of Counsel on Appeal and to Remand to the Trial Court for Appointment of New Counsel on Appeal. In
support of the motion, counsel for appellant states that in reviewing the appellate record, he discovered
that the initial arrest warrant for appellant was signed by Mark P. Haby, acting in his capacity as Justice
of the Peace, Precinct Two of Medina County, Texas. Counsel further states that Mr. Haby is his law
partner, thus creating an irreconcilable conflict of interest in representing appellant in an appeal involving
charges arising from the issuance of the arrest warrant.

        The motion is GRANTED. We order the appeal ABATED and REMANDED to the trial court to
permit withdrawal of appellate counsel and further ORDER the trial court to appoint new appellate
counsel on or before 30 days from the date of this order. The trial court clerk is ORDERED to prepare a
supplemental clerk’s record containing the appointment on or before 10 days from the trial court’s new
appointment. All filing deadlines are suspended until the appeal is reinstated on the docket of this court.


                                                           _________________________________
                                                           Rebeca C. Martinez, Justice

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on
this 3rd day of February, 2014.



                                                           ___________________________________
                                                           Keith E. Hottle
                                                           Clerk of Court